For respondents: JOHN H. GIBBON, Director of Law, LAURE A. WAGNER, Assistant Director of Law, JENNIFER SORCE, Assistant Director of Law, 40 Severance Circle, Cleveland Heights, Ohio 44118.
Relator, Carmella Chappell, seeks a writ of mandamus in order to compel the respondents, Judge Lynn Toler and Magistrate Dale Lefferts, to transfer the case of France, et al. v. Chappell,
Cleveland Heights Municipal Court Case No. 0027, to the Cuyahoga County Court of Common Pleas. The respondents have filed a motion to dismiss and a supplemental motion to dismiss which we grant for the following reason.
Attached to the respondents' supplemental motion to dismiss is a copy of a journal entry, as journalized on March 24, 2000, which demonstrates that the case of France, et al. v. Chappell, Cleveland Heights Municipal Court Case No. 0027, has been transferred to the Cuyahoga County Court of Common Pleas for further proceedings. The relator's request for a writ of mandamus is thus moot. State exrel. Gantt v. Coleman (1983), 6 Ohio St.3d 5; State ex rel.Jerningham v. Cuyahoga County Court of Common Pleas (1996),74 Ohio St.3d 278.
Accordingly, we grant the respondents' motion to dismiss and supplemental motion to dismiss. Parties to share costs.
Complaint for a writ of mandamus is dismissed.
 KENNETH A ROCCO, P.J., and PATRICIA A. BLACKMON, J., CONCUR.
___________________________ JAMES D. SWEENEY, JUDGE